DETAILED ACTION

Claim Status
Claims 1-5 is/are pending.
Claims 1-5 is/are rejected.
Claim 4 is/are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claim 4 has not been further treated on the merits.

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 5 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over:
INOUE ET AL (US 2014/0308534).
	INOUE ET AL ‘534 disclose an adhesive composition comprising a modified aliphatic (or aliphatic-aromatic) polyester grafted with an α,β-unsaturated carboxylic acid (or anhydride thereof), wherein the aliphatic (or aliphatic-aromatic) polyester contains at least 50 mol% repeat units derived from aliphatic dicarboxylic acids and aliphatic diols. (entire document, paragraph 0028-0044, etc.)
  	Alternatively and/or additionally, regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acid-modified polyesters of INOUE ET AL ‘534 as a biodegradable adhesive.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SHIBUTANI ET AL (US 2014/0004350),
	in view of KRISHNASWAMY ET AL (US 2012/0108743).
	SHIBUTANI ET AL ‘350 disclose biodegradable laminates comprising:
• a layer comprising polyvinyl alcohol (PVOH);

• an adhesive layer;

• a biodegradable polyester layer (e.g., polyhydroxyalkanoate (PHA); aliphatic polyesters such as polybutylene succinate (PBS), polybutylene succinate adipate (PBSA); etc. or mixtures thereof).


	KRISHNASWAMY ET AL ‘743 discloses that it is well known in the art to utilize blends comprising: 5-95 wt% polybutylene succinate (PBS) or polybutylene succinate adipate (PBSA); 95-5 wt% polyhydroxyalkanoate(s) (PHAs); and optionally 0.05-20 wt% additives (e.g., nucleating agents, fillers, etc., including talc, calcium carbonate, etc.); to form biodegradable films and laminates with improved processibility and/or mechanical properties, and/or controllable biodegradability.  The PHAs include 3-hydroxybutyrate (3HB) homopolymers (i.e., poly(3-hydroxybutyrate or PHB) and copolymers containing at least 70 wt% 3-hydroxybutyrate. (paragraph 0004, 0028-0029, 0040-0048, 0094, 0101-0102, 0121, 0130-0131, 0135, etc.)
 	Regarding claims 1-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known aliphatic polyester / PHA blend as disclosed in KRISHNASWAMY ET AL ‘743 to form the biodegradable polyester layer in the laminates of SHIBUTANI ET AL ‘350 in order to produce biodegradable laminates with an excellent combination of barrier properties and mechanical properties.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SHIBUTANI ET AL (US 2014/0004350), in view of KRISHNASWAMY ET AL (US 2012/0108743),
		as applied to claims 1-2 above,
	and further in view of ASRAR ET AL (US 6,191,203).
 	ASRAR ET AL ‘203 discloses that it is well known in the art to incorporate nucleating agents (corresponding to the recited “inorganic filler”) in typical amounts of 0.1-20 wt% in 
 	Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use effective amounts of known inorganic particles as suggested by ASRAR ET AL ‘203 in the blends of KRISHNASWAMY ET AL ‘743 in order to tailor the mechanical and/or elastic properties of films and laminates made from said blends for specific applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	MISAWA ET AL (US 2020/0231730) disclose biodegradable polyester / PVOH laminates.
	KRISHNASWAMY (US 2014/0030536) disclose biodegradable laminates with PHA layers.
	FRIEDEK ET AL (US 2021/0130606) and KRISHNASWAMY ET AL (US 2015/0147929) and JOHNSON ET AL (US 2018/0118895) and ANDREWS ET AL (US 2018/0334564) disclose aliphatic polyester and PHA blends.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 18, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787